Citation Nr: 0518575	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating for a low back disability in 
excess of 20 percent from September 1, 1996 to May 15, 2001 
and in excess of 40 percent from May 16, 2001.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1970 to June 
1972 and from January 1974 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In the June 1997 rating decision, the RO granted service 
connection for osteoarthritis of the lumbosacral spine and 
assigned an initial 10 percent disability rating, which the 
veteran appealed.  In an August 2002 rating decision, the RO 
awarded a 20 percent evaluation effective from September 1, 
1996 and a 40 percent evaluation effective from May 16, 2001.  
The veteran continued to disagree with the disability 
ratings.  

The Board notes that the veteran's appeal originally included 
the issues of service connection for hearing loss and 
tinnitus.  Those issues were resolved in the veteran's favor 
in the February 2001 Board decision and the July 2001 rating 
decision.  Therefore, the issues are not currently before the 
Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in May 2001.  A transcript of that hearing is 
associated with the claims folder.
 
The case returns to the Board following remands to the RO in 
February 2001, October 2003, and June 2004.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  From September 1, 1996, the evidence shows subjective 
complaints of low back pain and some left leg numbness, and 
some flare-ups of symptoms, and objective evidence of fairly 
normal range of motion of the lumbar spine; there was no 
objective indication of painful motion, muscle spasm, 
weakness, tenderness, or neurological abnormality. 

3.  From January 10, 2001, the evidence reflects severe low 
back disability with recurring, but infrequent, 
exacerbations; there was no evidence of significant 
neurological manifestation or evidence of spasm or other 
symptoms.      

4.  From July 10, 2003, there is objective evidence of severe 
disability with radiculopathy and spasm of the lumbosacral 
muscles, with significant associated loss of function, and 
radiographic evidence of severe lumbar spine disability with 
multilevel spinal stenosis and annular tears.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for a low back 
disability in excess of 20 percent from September 1, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002).

2.  The criteria for 40 percent disability rating for a low 
back disability from January 10, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002).

3.  The criteria for a 60 percent disability rating for a low 
back disability from July 10, 2003 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran retired from service at the end of August 1996.  
Service medical records revealed a lengthy history of low 
back pain.  X-rays taken in June 1994 showed osteophyte 
formation at L2 and L3 and possible spondylolysis of L5 on 
the left.  Notes dated in July 1994 reflected complaints of 
radiating pain with left lateral thigh numbness.  Examination 
revealed decreased sensation in the left lateral thigh.  The 
assessment was intermittent nerve impingement symptoms.  
Radicular symptoms were noted again during a flare-up of back 
pain in 1996.  The report of the veteran's June 1996 
retirement physical examination indicated that the spine was 
normal; however, handwritten notes related that he had low 
back pain with intermittent nerve impingement/left sciatica.  
The information was repeated in the accompanying report of 
medical history.   

The veteran underwent a VA examination in March 1997.  He 
complained of back pain, previously diagnosed as 
osteoarthritis.  There were no findings related to the spine 
on examination.  X-rays of the lumbosacral spine showed mild 
degenerative joint disease (DJD) and narrowing of disc space.  
The examiner also apparently had access to some service 
medical records.  The diagnosis was osteoarthritis of the 
lumbosacral spine with spondylolysis.  

In a June 1998 statement, the veteran indicated that he had 
been experiencing strong lower back pain and increasing 
numbness in the left upper leg.  With the statement, he 
submitted records of radiographic studies conducted at the 
Fox Army Health Center in August 1997.  X-rays of the lumbar 
spine showed diffuse degenerative spurring, most severe at L3 
superiorly.  Computed tomography (CT) scan of the lumbar 
spine showed degenerative spurring and apophyseal joint 
disease bilaterally at L3-4 and L4-5 with vacuum phenomenon 
on the left at L3-4.  There was no evidence of a herniated 
disc.   

In September 1998, the veteran was afforded another VA 
examination.  He related that he had pain, weakness, 
stiffness, fatigability, and lack of endurance.  He also 
experienced flare-ups, precipitated by unknown cause and 
alleviated by rest.  He estimated an additional 10 percent 
functional impairment due to flare-ups.  The veteran did not 
use any assistive device.  He had not returned to work since 
retiring from service in 1996.  On examination, range of 
motion was as follows: forward flexion to 80 degrees, 
backward extension to 18 degrees, right lateral flexion to 
20 degrees, and left lateral flexion to 18 degrees.  The 
motion stopped when the pain began.  The examiner indicated 
that it was not possible to state, in degrees, additional 
limitation of motion following repetitive use or during 
flare-ups.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There was no 
postural abnormality or fixed deformity.  Musculature of the 
back was good.  Knee jerks were active and equal.  X-rays of 
the lumbosacral showed multi-level discogenic disease, a 
certain pedicle of L5 suggestive of spinal stenosis, and 
spondylolisthesis of L5.      

The veteran testified at a Travel Board hearing in January 
2001.  The medication he took for back pain, Tolectin, seemed 
to work pretty well.  Surgery had not been recently 
recommended.  He had a home exercise program to strengthen 
his back and he slept on a special bed.  The veteran avoiding 
stooping or heavy lifting because he never knew what would 
cause back pain.  He also experienced back muscle spasms and 
tenderness.  The veteran had severe episodes of back problems 
three or four times a year.  During such episodes, he lost 
all feeling in the left leg down to the ankle.  His back was 
a little more sensitive in cold weather.  The veteran was not 
employed since he retired from service in 1996, but he did 
volunteer work in the mornings.  His back was really stiff in 
the morning.  

During the hearing, the veteran submitted a January 2001 
statement from W. Baxter, M.D., his treating physician at Fox 
Army Health Center.  He reviewed the veteran's medical record 
and stated that the veteran experienced severe back pain 
approximately three times per year with less severe episodes 
occurring more frequently.  The episodes resulted in pain and 
numbness of the left thigh.  X-rays showed that he had 
bridging osteophytes at L2 and L3 with minimal osteoarthritis 
changes in other areas, as well as indications of nerve 
impingement.  Subsequent X-rays showed diffuse moderate 
degenerative spurring, with most severe spurring at L3.  CT 
scan of the lumbar spine showed bulging discs at L3-4 and L4-
5, as well as joint disease at those levels, with a vacuum 
phenomenon secondary to osteoarthritis.  The veteran was 
currently taking Tolectin at the onset pain.  He was to 
return for further action of the pain became debilitating.   

In a February 2002 statement, the veteran related that he 
continued to receive treatment for his back, including 
prescription Naproxen.  He also submitted a report of a CT 
scan of the lumbar spine performed in May 2001.  The scan 
showed prominent degenerative changes of the lumbosacral 
spine resulting in disc bulging at L3-4 with osteophyte 
formation with encroachment upon the neural foramina at L3-4; 
annulus bulge and partial encroachment upon the neural 
foramina at L4-5, with bony calcification centrally with some 
impingement upon the thecal sac that could indicate the 
presence of a partially herniated disc; and annulus bulge at 
L5-S1 with narrowing of the right neural foramen and some 
impingement upon the exiting L5 right nerve root due to bony 
osteophyte formation and hypertrophy of the facet joint.   

Pursuant to the Board's remand, the RO obtained the veteran's 
medical records from the Fox Army Health Center.  They 
reflected a history and current complaints of back pain.  A 
physical examination conducted in August 2000 was normal.  
Notes dated in May 2001 stated that CT scan results showed 
extensive DJD and herniated nucleus pulposus of the lumbar 
spine.  The veteran was able to tolerate the back pain with 
medical therapy.  

The veteran underwent a VA examination in July 2002.  His 
subjective complaints concerning the disability, including 
flare-ups, were unchanged.  Medications included Tolectin and 
Naprosyn.  He volunteered running a veterans museum.  Range 
of motion on examination was forward flexion to 88 degrees, 
backward extension to 26 degrees, right lateral flexion to 28 
degrees, and left lateral flexion to 20 degrees.  Motion 
stopped when pain began.  It was not possible to estimate 
additional limitation of motion following repetitive use or 
during flare-ups.  The examiner noted objective evidence of 
painful motion, spasm, weakness, and tenderness.  Knee jerk 
was 2+ on the right and 1+ on the left.  There was no 
postural abnormality and musculature of the back was 
excellent.  X-rays revealed moderate multilevel discogenic 
degenerative changes, and mild facet degenerative changes, 
throughout the lumbar spine.  The diagnosis was DJD of the 
lumbosacral spine with loss of function due to pain.  

In July 2003, the veteran presented for another VA 
examination.  He had intermittent radicular symptoms of pain 
and numbness in both legs, buttocks, and hips.  Range of 
motion testing revealed forward flexion to 60 degrees, 
backward extension to 10 degrees, right lateral flexion to 30 
degrees, and left lateral flexion to 20 degrees.  There was 
spasm and tenderness of the lumbosacral muscles.  
Neurological examination was negative; deep tendon reflexes 
were normal at the knees and ankles.  The diagnosis was DJD 
and degenerative disc disease (DDD) at L3-4, L4-5, and L4-S1 
(sic) with intermittent radiculopathy.  The examiner stated 
that the veteran had moderate to severe loss of function.   

The veteran submitted copies of VA medical evidence in May 
2004.  Magnetic resonance imaging (MRI) conducted in August 
2003 showed multilevel discogenic and facet degenerative 
changes, with spinal stenosis at L2-3, L3-4, and L4-5 and 
annular tears at L4-5 and L5-S1 levels.  The veteran was 
prescribed a back brace.  In an accompanying statement, the 
veteran related that he regularly wore the brace, which was 
helpful but restricted movement.  He had been prescribed 
Oxycodone for his back pain.  

The veteran underwent a VA orthopedic examination in December 
2004.  In an undated addendum to the examination report, the 
examiner stated that he reviewed the claims folder at the 
time of the examination.  The veteran continued to volunteer 
at the museum.  He had chronic lower back pain with 
occasional radiation to the left and right legs.  About once 
a month he had a severe exacerbation where he had marked 
reduction in activity for two to three days, requiring the 
use of a back brace and heating pad.  During these times, he 
was almost bedridden, had very limited mobility, and usually 
did not leave his home.  During a mild to moderate 
exacerbation, the veteran used a cane.  He moderate relief of 
symptoms of Oxycodone.  He denied bowel or bladder symptoms.  
The examiner discussed the findings from the August 2003 MRI.  
On examination, the veteran was in no acute distress and 
walked with a slow, steady gait.  He was wearing a lower 
lumbar back brace.  There was no abnormal curvature or point 
tenderness.  The veteran had forward flexion to 70 degrees 
with pain, backward extension to 20 degrees with pain, right 
lateral flexion to 30 degrees with pain on repetitive motion, 
left lateral flexion to 20 degrees with pain on repetitive 
motion, and rotation to 20 degrees bilaterally with pain on 
repetitive motion.  Straight leg raise was positive at 
60 degrees bilaterally.  Deep tendon reflexes were 1+ at the 
knees and ankles.  Lower extremity sensation was intact.  
Strength was essentially normal.  The diagnosis was severe, 
progressive degenerative lumbar disc disease.  The examiner 
stated that the veteran had moderate to severe disability 
secondary to pain with loss of function.     

Also in December 2004, the veteran was afforded a VA 
neurology examination.  The examiner reviewed the veteran's 
claims folder for the examination.  The veteran related that, 
during the past couple of the years, the exacerbations of 
back pain had increased in frequency and occurred without 
significant physical activity.  The exacerbations now 
occurred about once a month and required three days of bed 
rest.  The pain was worse in the morning.  Also in the last 
couple of years, the veteran experienced pain, numbness, and 
tingling in both legs, which previously only affected the 
left leg.  The veteran was unable to run, walk far or fast, 
and had to rise carefully from a seated position.  He denied 
significant weakness or urinary or bowel incontinence.  
Medications included Oxycodone with acetaminophen.  On 
examination, the veteran was in no apparent distress.  Motor 
strength was 5/5 throughout.  Muscle bulk and tone were 
normal.  Deep tendon reflexes were 2+ throughout.  There was 
patchy sensory loss to pinprick throughout the lower 
extremities, but particularly in the sacral dermatomes.  Gait 
was antalgic, but tandem gait was normal.  Straight leg 
raising was negative bilaterally.  The examiner discussed 
findings from the August 2003 MRI.  The assessment was severe 
DDD of the lumbosacral spine that caused significant 
impairment.  The veteran required three to four days of 
bedrest per month due to incapacitating exacerbations.  The 
examiner commented that the veteran was surprisingly active 
given the severity of his disability.     

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(on a claim for an original rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's low back disability is currently rated as 20 
percent disabling from September 1, 1996 and as 40 percent 
disabling from May 16, 2001.  The Board notes that the RO 
originally rated the disability under Diagnostic Code (Code) 
5295, lumbosacral strain, but changed the diagnostic code to 
Code 5293, intervertebral disc syndrome when it increased the 
evaluation in the August 2002 rating decision.  38 C.F.R. § 
4.71a (2002).  Given the findings and diagnoses reflected in 
the medical evidence, the Board finds that the disability is 
more appropriately evaluated as intervertebral disc syndrome 
for the entire period.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its January 2004 and May 2005 supplemental statements of 
the case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard, 4 Vet. App. at 392-94. 

The previous version of Code 5293 provides for a 20 percent 
rating for intervertebral disc syndrome that it moderate with 
recurring attacks.  A 40 percent rating is assigned when the 
disability is severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent is 
in order for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Code 5293 (in 
effect prior to Sept. 23, 2002).  

As amended, intervertebral disc syndrome is rated under Code 
5243.  38 C.F.R. 
§ 4.71a (2004).  Under Code 5243, intervertebral disc 
syndrome can be evaluated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 20 
percent rating is assigned for disability of the 
thoracolumbar spine when forward flexion is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion is not greater than 120 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is awarded when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, when there is favorable ankylosis of 
the entire thoracolumbar spine.  If there is unfavorable 
ankylosis of the entire thoracolumbar spine, a 
50 percent rating is in order.  Finally, a 100 percent rating 
is awarded for unfavorable ankylosis of the entire spine.   

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.   

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 
40 percent evaluation is warranted.  A maximum rating of 60 
percent is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Note (1) defines an "incapacitating episode" as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97. 

Initially, the Board finds that the initial 20 percent 
disability rating effective from September 1, 1996 must be 
continued.  At that time, the veteran described low back pain 
and some left leg numbness, and some flare-ups of symptoms.  
However, as reflected in the September 1998 VA examination 
report, the veteran had fairly normal range of motion of the 
lumbar spine, and there was no objective indication of 
painful motion, muscle spasm, weakness, tenderness, or 
neurological abnormality.  Based on this evidence, the Board 
cannot conclude that the overall disability picture more 
closely approximated severe disability required for a 
40 percent rating under Code 5293.  38 C.F.R. § 4.7.  

However, the Board finds that the overall disability picture 
more closely approximates the criteria for a 40 percent 
rating under Code 5293 as of January 10, 2001, when the 
veteran submitted the January 2001 statement from Dr. Baxter. 
Id.  That statement indicated that the veteran had severe 
disability with recurring, but infrequent, exacerbations, 
consistent with the criteria for a 40 percent evaluation. Id.  
However, there continues to be no evidence of significant 
neurological manifestations or evidence of spasm or other 
symptoms, such that the overall disability picture does not 
more closely approximate the criteria for a 60 percent 
rating. Id.      

In addition, the Board finds that the criteria for a 60 
percent rating under Code 5293 is warranted as of the date of 
the July 10, 2003 VA examination.  38 C.F.R. § 4.7.  At that 
time, the evidence shows that the veteran has severe 
disability with radiculopathy and spasm of the lumbosacral 
muscles, with resulting significant functional loss.  The 
results of the MRI taken just one month later in August 2003 
objectively demonstrated the severity of the lumbar spine 
disability, including multilevel spinal stenosis and annular 
tears.  Subsequent orthopedic and neurologic VA examinations 
in December 2004 similarly confirm the level and extended 
duration of that level of disability.  Although reflexes were 
reported as normal during the July 2003 VA examination, the 
Board finds that the overall disability picture as of that 
date otherwise more closely approximates the criteria for a 
60 percent evaluation under Code 5293. Id.  Sixty percent is 
the highest rating that may be assigned for intervertebral 
disc syndrome.

The Board notes that applying the amended criteria for Code 
5293 for the time period from September 23, 2002 to the 
present does not yield a higher evaluation than the 40 
percent currently assigned.  Specifically, when considering 
the disability under the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence does not reflect 
sufficient limitation of motion or ankylosis of the 
thoracolumbar spine to warrant an increase.  Similarly, 
evaluation of the disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
offers no opportunity for an increase.  The veteran's 
reported duration of incapacitating episodes totals 36 days, 
or approximately five weeks, during a one-year period, which 
is insufficient for a rating greater than 40 percent.  
38 C.F.R. 
§ 4.7.      

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence or allegation of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  In summary, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating in excess of 20 percent for a low back 
disability from September 1, 1996.  However, the evidence 
supports a 40 percent disability rating from January 10, 2001 
and a 
60 percent disability rating from July 10, 2003.  38 C.F.R. § 
4.3.  

III.  Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a June 2004 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence or information VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the RO provided further guidance as to 
the evidence needed to secure an increased rating for the low 
back disability in the September 1999 statement of the case 
and supplemental statements of the case issued in August 
2002, January 2004, and May 2005.  Finally, the latter two 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO issued the rating decision on appeal in June 1997, years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements).  Moreover, the Board emphasizes 
that neither the veteran nor his representative have made a 
showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005) (the appellant bears 
the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial). 

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  The June 2004 VCAA letter to the 
veteran, as well as a March 2005 letter to the veteran, 
contains this specific request.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, post-service service 
department medical records as authorized by the veteran, and 
several relevant medical examinations.  In addition, the 
veteran has submitted several written statements, along with 
some VA and private medical evidence.  Pursuant to the June 
2004 remand, in the June 2004 letter to the veteran, the RO 
asked him to identify the location and dates of any VA 
treatment he had had.  The veteran's response did not contain 
this information.  The Board acknowledges that VA has a duty 
to obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  However, the veteran is 
responsible for providing enough information to identify and 
locate those records.  38 C.F.R. 
§ 3.159(c)(2)(i) and (c)(3).  In this case, the veteran has 
not done so, and the Board finds no error in failing to 
remand this case, for what would be a fourth time, to search 
for additional relevant VA records.    

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

ORDER

An initial rating for a low back disability in excess of 20 
percent from September 1, 1996 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 
40 percent disability rating for a low back disability from 
January 10, 2001 is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
60 percent disability rating for a low back disability from 
July 10, 2003 is granted.    




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


